Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s informal amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claims 7, 9-11 and 13-20 are cancelled.
Applicant’s response is not deemed necessary in response to this informal amendment since claims 7, 9-11 and 13-20 are non-elected claims without traverse.

The following is an examiner’s statement of reasons for allowance: withdrawal of Restriction requirement in view of above-mentioned cancellation of non-elected claims 7, 9-11 and 13-20; withdrawal of prior art rejection of former claims 1-4 in view of: (a) applicant’s appropriate amendment of independent claim 1 so as to patentably define the claimed invention from that of the prior art of the record, and (b) applicant’s persuasive arguments in support of amended independent claims 1-4. Claims 1-5 are in condition for allowance. Claim 21 is also allowed due to its dependency on claim 1. 
Former claims 5-6 were objected to as being dependent upon rejected base claim, as mentioned in the last office action. Present claim 5 is now in condition for allowance since it is presented in its independent form including all limitations of base claim 1. Claim 6 is also allowed due to its dependency on claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879